                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

BRANDON JOHNSON, #189267                                                                  PLAINTIFF

VERSUS                                               CIVIL ACTION NO. 5:19-cv-78-DCB-MTP

STATE OF MISSISSIPPI; MISSISSIPPI
DEPARTMENT OF CORRECTIONS;
AND JOHN DOES                                                                         DEFENDANTS

              ORDER DISMISSING DEFENDANTS STATE OF MISSISSIPPI
                AND MISSISSIPPI DEPARTMENT OF CORRECTIONS

        Pro se Plaintiff Brandon Johnson (“Plaintiff”), an inmate of the Mississippi Department

of Corrections, incarcerated at the Wilkinson County Correctional Facility (“WCCF”), brings

this Complaint pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding in forma pauperis. See

Order [9]. Plaintiff names the following Defendants: (1) State of Mississippi; (2) Mississippi

Department of Corrections; and (3) John Does, members of WCCF security staff.

        On October 1, 2019, the Court entered an Order [10] advising Plaintiff that the State of

Mississippi and the Mississippi Department of Corrections are not proper defendants in a § 1983

Complaint. Order [10] at 1. The Order provided Plaintiff with an opportunity to name any other

individuals as Defendants. Id. Plaintiff filed his Response [11] wherein he states that he is not

naming any other individuals as Defendants. Resp. [11] at 1.

        Section 1983 provides, in pertinent part, “[e]very person who, under color of [state law],

subjects . . . any citizen . . . thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983

(emphasis added). Neither the State of Mississippi nor its agencies are “amenable to suit under

42 U.S.C. § 1983 because they are not considered ‘persons’ within the meaning of the statute.”
Scott v. Miss. Dep’t of Corr., No. 2:05-cv-2159, 2006 WL 1666258, at *2 (S.D. Miss. June 12,

2006) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)). The Mississippi

Department of Corrections was established under statutory authority as an arm of the state,

therefore, it is not considered a “person” under § 1983. Plaintiff cannot maintain this § 1983

Complaint against the State of Mississippi or the Mississippi Department of Corrections.

Accordingly, it is hereby,

       ORDERED that the State of Mississippi and the Mississippi Department of Corrections

are dismissed as Defendants in this case.

       Plaintiff is warned that his failure to advise this Court of a change of address or his

failure to timely comply with any Order of this Court may result in the dismissal of this case.

       SO ORDERED AND ADJUDGED this the 26th                   day of November       , 2019.



                                      s/David Bramlette
                                      UNITED STATES DISTRICT JUDGE




                                                 2
